15‐1308
Vasconcelos v. Lynch




                                   In the
             United States Court of Appeals
                          For the Second Circuit
                                   ________

                              August Term, 2015

                                No. 15‐1308‐ag

                       RUI GILBERTO ENES DE VASCONCELOS,
                                   Petitioner,

                                      v.

         LORETTA E. LYNCH, UNITED STATES ATTORNEY GENERAL,
                             Respondent.
                              ________

Petition for Review of a Final Order of the Department of Homeland
                               Security
                               ________

                             Argued: May 18, 2016
                           Decided: November 2, 2016
                                    ________

            Before: KEARSE, JACOBS, and PARKER, Circuit Judges.
                                ________
                                                                 No. 15‐1308




       Rui  Gilberto  Enes  de  Vasconcelos,  a  citizen  of  Portugal  and
native of Angola, petitions for review  of  a  removal order issued by
the  Department  of  Homeland  Security  without  a  hearing  on  the
ground  that  he  waived  the  right  to  contest  removal  by  submitting
via  the  Electronic  System  for  Travel  Authorization  (“ESTA”)  an
application  to  participate  in  the  Visa  Waiver  Program  (“VWP”),  8
U.S.C. § 1187, and subsequently entering the United States pursuant
to  the  program.    The  ESTA  makes  available  online  the  I‐94W
Nonimmigrant  Visa  Waiver  Arrival/Departure  Record  Form,  which
memorializes  the  terms  of  the  program  and  contains  a  certification 
that  the  applicant  waives  any  right  to  a  hearing.    We  are  asked  to
decide whether the government may establish waiver based upon an
ESTA  record  showing  that  a  petitioner  submitted  an  ESTA
application and thereby certified waiver, or whether, as Vasconcelos
urges, it must produce a physically signed I‐94W.  We hold that an
ESTA  record  is  sufficient  to  establish  waiver.    Because  the
administrative  record  supports  the  agency’s  finding  that
Vasconcelos  waived  his  right  to  a  hearing  by  submitting  an  ESTA
application and entering the United States pursuant to the VWP, the
petition is DENIED.
                                  ________

                     PAUL B. GROTAS, New York, N.Y., for Petitioner.

                     JAMIE  DOWD  (Benjamin  C.  Mizer,  Principal
                     Deputy  Assistant  Attorney  General,  Anthony  P.
                     Nicastro,  Acting  Assistant  Director,  Tracey  N.
                     McDonald,  Trial  Attorney,  Office  of  Immigration
                     Litigation,  Department  of  Justice,  Washington,
                     D.C., on the brief), for Respondent.
                                 ________

                                       2
                                                                No. 15‐1308




BARRINGTON D. PARKER, Circuit Judge:

       The  Visa  Waiver  Program  (“VWP”)  allows  eligible  citizens
and  nationals  of  designated  countries  to  visit  the  United  States  for
up to ninety days without obtaining a visa, provided that they agree
to waive any right to contest removal other than by seeking asylum. 
8 U.S.C. § 1187(a), (b)(2).  Prior to 2009, the Department of Homeland
Security  (“DHS”)  required  applicants  to  complete  and  physically
sign  the  I‐94W  Nonimmigrant  Visa  Waiver  Arrival/Departure
Record  Form,  which  memorializes  the  terms  of  the  program  and
contains  a  certification  that  the  applicant  waives  any  right  to  a
hearing.    In  response  to  legislation  designed  to  modernize  and
strengthen  the  security  of  the  VWP,  DHS  developed  the  Electronic
System  for  Travel  Authorization  (“ESTA”),  which  makes  the  I‐94W
available  online  and  enables  applicants  to  receive  an  automated
determination of eligibility in advance of travel.

       Rui  Gilberto  Enes  de  Vasconcelos  was  ordered  removed  by
DHS without the benefit of a hearing on the ground that he waived
the  right  to  challenge  removal  by  submitting  an  ESTA  application
and  subsequently  entering  the  country  pursuant  to  the  VWP.    We
are  asked  to  decide  whether  the  government  may  establish  waiver
based upon an ESTA record showing that a petitioner submitted an
ESTA  application  and  thereby  certified  waiver,  or  whether,  as
Vasconcelos  urges,  it  must  produce  a  physically  signed  I‐94W.    We
hold that an ESTA  record is sufficient evidence of waiver.  Because
the  administrative  record  supports  the  agency’s  finding  that
Vasconcelos  waived  his  right  to  a  hearing  by  submitting  an  ESTA
application and entering the United States pursuant to the VWP, the
petition is DENIED.

                                      3
                                                                No. 15‐1308




                             BACKGROUND

       Vasconcelos is a citizen of Portugal and native of Angola who
has  resided  in  the  United  States  since  1989.    He  last  entered  the
country  on  June  25,  2012  at  the  port‐of‐entry  at  Champlain,  New
York  on  the  Canada‐United  States  border.    Although  the
circumstances  of  his  admission  are  disputed,  an  ESTA  computer‐
generated  record  indicates  that,  approximately  two  months  earlier,
he submitted via the ESTA an application to participate in the VWP,
in which he provided biographical, passport, and other information
necessary to determine his eligibility.  The ESTA record also contains
an “N” notation next to the field “Third Party Indicator” and a “Y”
notation  next  to  the  field  “Waived  Rights,”  reflecting  that
Vasconcelos  personally  filled  out  and  submitted  the  form  and
certified  that,  by  participating  in  the  program,  he  waived  any  right
to challenge removal except by seeking asylum.  Admin. R. at 3.

       In  October  2014,  while  incarcerated  at  the  Nassau  County
Correctional  Center  in  East  Meadow,  New  York  for  failing  to  pay
child  support,  Vasconcelos  was  interviewed  by  an  immigration
officer.    In  connection  with  the  interview,  he  submitted  a  sworn
affidavit acknowledging that he had last entered the United States in
June  2012  at  the  “New  York/Canadian  border,  by  bus,”  using  a
“Portuguese  passport.”    Admin.  R.  at  14.    An  “I‐94  Arrival
Record”confirmed that he had entered the country on June 25, 2012
as a “Visa Waiver/Tourist (WT)” with an admission expiration date
of  September  23,  2012.    Admin.  R.  at  44.    Based  upon  this
information, the immigration officer concluded that Vasconcelos had
entered the United States at Champlain, New York on June 25, 2012
“as  a  non‐immigrant  Waiver  Tourist  (WT)  under  the  Visa  Waiver
Program (VWP) for a temporary period not to exceed September 23,

                                      4
                                                                 No. 15‐1308




2012” and was removable for failing to depart by that date.  Admin.
R.  at  7.    On  March  27,  2015,  Vasconcelos  was  served  with  an  arrest
warrant  and  order  of  removal  that  reiterated  the  immigration
officer’s  findings  and  noted  that  he  had  “waived  [his]  right  to
contest  any  action  for  removal,  except  to  apply  for  asylum,  having
applied  for  admission  under  [the  VWP].”    Admin.  R.  at  12. 
Vasconcelos timely petitioned for review. 

                              DISCUSSION

       We  have  jurisdiction  over  final  orders  of  removal,  8  U.S.C.
§ 1252(a)(1), and may review such orders issued pursuant to § 1187
for the purpose of determining whether the VWP’s statutory criteria
have been satisfied, see, e.g., Gjerjaj v. Holder, 691 F.3d 288, 292–93 (2d
Cir.  2012).    We  review  the  agency’s  factual  findings  for  substantial
evidence and will set them aside only if “any reasonable adjudicator
would  be  compelled  to  conclude  to  the  contrary.”    Bah  v.  Mukasey,
529 F.3d 99, 110 (2d Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)).  Our
consideration  of  questions  of  law  and  the  application  of  law  to
undisputed facts is de novo.  See Shabaj v. Holder, 602 F.3d 103, 105 (2d
Cir. 2010).

                                      I.

       Congress  established  the  VWP  in  1986  to  facilitate
international  travel  and  tourism,  improve  relations  with  friendly
nations,  and  reduce  the  administrative  burdens  that  result  from
unnecessary  visa  processing  by  authorizing  the  Attorney  General
and  the  Secretary  of  State  to  waive  the  visa  requirement  for
nonimmigrant  aliens  who  meet  certain  statutory  requisites.    See  8
U.S.C. § 1187(a); H.R. Rep. No. 99–682, pt. I, at 50 (1986), reprinted in
1986  U.S.C.C.A.N.  5649,  5654.    To  be  eligible  to  participate  in  the

                                       5
                                                                      No. 15‐1308




program, a person must, among other things, be a citizen or national
of  a  designated  country  who  is  in  possession  of  a  valid,  unexpired
passport, does not present a threat to national security, and promises
to  depart  the  country  within  ninety  days  of  entry.    8  U.S.C.
§ 1187(a)(1)–(3), (6).1  Participants also must agree to waive any right
“to contest, other than on the basis of an application for asylum, any
action for removal.”  Id. § 1187(b)(2).  If a VWP entrant fails to leave
the  country  within  the  ninety‐day  time  frame  (or  becomes
removable  for  some  other  reason),  the  DHS  district  director  for  the
jurisdiction in which he is located may order him removed without
referring  him  to  an  immigration  judge  for  a  hearing.    8  C.F.R.
§§  217.4(b),  1208.2(c)(iv).    Because  a  continuously  present  resident
alien has a constitutional right to a pre‐removal hearing, e.g., Landon
v. Plasencia, 459 U.S. 21, 32 (1982), the waiver of that right acts as the
“linchpin  of  the  program,”  Handa  v.  Clark,  401  F.3d  1129,  1135  (9th
Cir. 2005), ensuring that the statute accomplishes “Congress’s goal of
allowing  VWP  participants  expeditious  entry  into  the  country  but
streamlining their removal,” Gjerjaj, 691 F.3d at 293.

       Before 2009, applicants were required to present upon arrival
a “completed, signed Form I‐94W,” which memorializes the terms of
the  program  and  collects  biographical  and  other  information
necessary  to  determine  eligibility.    8  C.F.R.  §  217.2(b)(1);  Bayo  v.
Napolitano,  593  F.3d  495,  499  (7th  Cir.  2010)  (en  banc).    The  I‐94W
also contains a certification that the  applicant “hereby waive[s] any
right[]  .  .  .  to  contest,  other  than  on  the  basis  of  an  application  for
asylum,  any  action  in  deportation.”2    In  Galluzzo  v.  Holder,  we  held

1
  Portugal is among the thirty‐six designated countries.  8 C.F.R. § 217.2(a).
2
  U.S. Customs and Border Protection, Form I‐94W Nonimmigrant Visa Waiver
Arrival/Departure Record, available at
https://www.cbp.gov/sites/default/files/documents/%20I‐94W%20English%20%2811‐11

                                         6
                                                                   No. 15‐1308




that  because  “we  indulge  every  reasonable  presumption  against
waiver  of  fundamental  constitutional  rights,”  the  government
cannot rely solely upon a person’s status as a VWP entrant to show
that he waived his right to a hearing, but rather must offer “explicit
evidence  of  waiver.”    633  F.3d  111,  114–15  (2d  Cir.  2011)  (citation
omitted)  (emphasis  removed).    A  physically  signed  I‐94W  thus
played a central role in the program’s operation.

       In  the  wake  of  the  terrorist  attacks  on  the  United  States  on
September  11,  2001,  Congress  passed  the  Implementing
Recommendations of the 9/11 Commission Act of 2007, Pub. L. No.
110–53,  121  Stat.  266,  in  order  to  “modernize  and  strengthen  the
security of the visa waiver program.”  121 Stat. 266 § 711(b), 121 Stat.
at 338.  Unlike visitors who obtain a visa at a consular post overseas
before traveling, VWP participants were not screened for entry until
they  arrived  in  the  United  States.    See  Changes  to  the  Visa  Waiver
Program  to  Implement  the  Electronic  System  for  Travel
Authorization (ESTA) Program, 73 Fed. Reg. 32,440, 32,441–42 (June
9,  2008).    As  a  result,  thousands  were  turned  away  at  the  port‐of‐
entry  annually,  “causing  significant  expense,  delay,  and
inconvenience  for  those  aliens,  other  travelers,  and  the  U.S.
government.”  Id. at 32,442.  In addition, the security vulnerabilities
of  such  a  system  created  a  risk  that  terrorists  and  other  criminal
actors  might  exploit  the  program  to  enter  the  country.    Privacy  Act
of 1974; Department of Homeland Security/U.S. Customs and Border
Protection  (DHS/CBP)–009  Electronic  System  for  Travel
Authorization (ESTA) System of Records, 79 Fed. Reg. 65,414, 65,414
(Nov. 4, 2014).  To address these concerns, the 9/11 Commission Act
requires  the  Secretary  of  Homeland  Security,  in  consultation  with

%29%20FINAL%20%28reference%20only%29.pdf (last visited October 26, 2016).

                                        7
                                                                  No. 15‐1308




the Secretary of State, to develop and implement a “fully automated
electronic travel authorization system . . . to collect such biographical
and other  information as the Secretary . . . determines necessary to
determine, in advance of travel, the eligibility of, and whether there
exists  a  law  enforcement  or  security  risk  in  permitting,  the  alien  to
travel to the United States.”  121 Stat. 266, § 711(d)(1)(E), 121 Stat. at
344 (adding 8 U.S.C. § 1187(h)(3)(A)).  The Act further provides that
“each  alien  traveling  under  the  [VWP]  shall,  before  applying  for
admission to the United States, electronically provide to the system”
such  information.    Id.  §  711(d)(1)(A)(ii),  121  Stat.  at  341  (adding  8
U.S.C. § 1187(a)(11)).  

       Pursuant to these directives, DHS developed and
implemented the ESTA, which makes the I‐94W available online in
twenty‐two languages and enables applicants to receive an
automated determination of eligibility prior to travel.  See Official
ESTA Application,
https://esta.cbp.dhs.gov/esta/application.html?execution=e1s1;
Changes to the Visa Waiver Program to Implement the Electronic
System for Travel Authorization (ESTA) Program and the Fee for
Use of the System, 80 Fed. Reg. 32,267, 32,269 (June 8, 2015) (“ESTA
provide[s] for an automated collection of the information required
on the Form I‐94W . . . paper form . . . in advance of travel.”).  Under
the new system, applicants who intend to travel by air or sea must
submit an ESTA application and receive a travel authorization
before departing to the United States.  Id. at 32,267.  Applicants who
enter the country by land currently need not submit an ESTA
application, but if they have an approved ESTA, they may bypass
the requirement of completing a paper I‐94W at the port‐of‐entry. 
See Frequently Asked Questions,

                                       8
                                                              No. 15‐1308




https://esta.cbp.dhs.gov/esta/application.html?execution=e1s1.
Information submitted via the ESTA is checked against security and
law enforcement databases and stored in the system to satisfy the I‐
94W retention requirement.  See Privacy Act of 1974; Department of
Homeland Security, U.S. Customs and Border Protection – Electronic
System for Travel Authorization (ESTA), Systems of Records, 73 Fed.
Reg. 32,720, 32,720 (June 10, 2008).  An authorization to travel is
valid for two years, or until the applicant’s passport expires, and
may be used repeatedly during that time.  8 C.F.R. § 217.5(d)(1); The
Electronic System for Travel Authorization: Mandatory Compliance
Required for Travel Under the Visa Waiver Program, 73 Fed. Reg.
67,354, 67,354 (Nov. 13, 2008).  Although an approved ESTA
expedites the admission process, a determination of eligibility does
not mean that a person is admissible; that determination is instead
made, as under the pre‐ESTA framework, by a Customs and Border
Protection officer at the port‐of‐entry.  8 U.S.C. § 1187(h)(3)(C)(ii); 8
C.F.R. § 217.5(f)(1).

                                    II.

      This  petition  requires  us  to  resolve  whether  the  government
may  establish  waiver  based  upon  an  ESTA  record.    Vasconcelos
contends  that,  under  Galluzzo,  the  government  must  obtain  a
physically signed I‐94W, notwithstanding the implementation of the
new electronic system.  The government takes the view that Galluzzo
is not determinative because it addresses the burden of proof under
the  pre‐ESTA  framework  and,  in  any  event,  the  ESTA  record  is
“explicit evidence of waiver,” 633 F.3d at 114, because it shows that
Vasconcelos  submitted  an  ESTA  application  and  thereby  certified
that he waived any right to contest removal.


                                     9
                                                                   No. 15‐1308




       We  agree  with  the  government  that  an  ESTA  record  is
sufficient  to  establish  waiver.    Nothing  in  Galluzzo  requires  the
production of a physically signed I‐94W, even under the pre‐ESTA,
paper‐based  system.    On  the  contrary,  we  reasoned  that  the
government  had  failed  to  demonstrate  waiver  because  the  record
was  “silent  as  to  whether  Galluzzo  signed  or  otherwise  agreed  to
waive his rights to contest removal.”  Id. at 115 (emphasis added); cf.
Bradley  v.  Att’y  Gen.,  603  F.3d  235,  237‐239  (3d  Cir.  2010)  (finding
sufficient  evidence  of  waiver  where  the  petitioner  admitted  in  a
declaration  that  he  had  signed  a  form,  presented  it  to  a  customs
officer, and was then admitted into the United States, and the record
contained  the  relevant  portion  of  a  handwritten  Form  I‐94W  with
Bradley’s  name  and  date  of  birth,  and  the  stamped  date  on  which
Bradley  was  admitted).    Here,  the  ESTA  record  shows  that
Vasconcelos  personally  completed  and  submitted  the  application
and  thereby  agreed  that  he  waived  the  right  to  a  hearing.    As  a
record  generated  by  public  officials  in  the  ordinary  course  of  their
duties, it is presumed reliable and may serve as competent evidence
in immigration proceedings.  See, e.g., Felzcerek v. I.N.S., 75 F.3d 112,
117  (2d  Cir.  1996)  (citing  Fed.  R.  Evid.  803(8)  to  justify  reliance  on
Form I‐213).  

       In any event, we had no occasion in Galluzzo to consider what
proof  of  waiver  would  be  appropriate  under  an  electronic
application  system,  and  we  see  no  constitutional  basis  for
categorically  prohibiting  the  electronic  waiver  of  rights.    See,  e.g.,
United  States  v.  Luja,  448  F.3d  86,  88–89,  92–93  (1st  Cir.  2006)
(rejecting the notion that the defendant’s waiver of her right to a jury
trial,  effected  through  counsel’s  electronic  signature,  was  invalid). 
Indeed,  the  only  other  court  of  appeals  to  consider  the  issue

                                       10
                                                                No. 15‐1308




summarily  found  that  the  ESTA’s  electronic  waiver  was  valid.    See
Cho v. Att’y Gen., 606 F. App’x 574, 575 (11th Cir. 2015) (per curiam). 
We  also  did  not  consider  in  Galluzzo  the  implications  of  the  9/11
Commission  Act,  which  was  passed,  as  noted,  to  modernize  and
strengthen  the  security  of  the  VWP  by  requiring  the  Secretary  to
“develop  and  implement  a  fully  automated  electronic  travel
authorization  system,”  8  U.S.C.  §  1187(h)(3)(A)  (emphasis  added),
that  enables  DHS  to  collect  from  all  applicants  the  information
necessary  to  determine  their  eligibility  and  security  risk  in  advance
of travel, see id. § 1187(a)(11).  Pursuant to the Act, DHS has included
in the ESTA application a certification of waiver – a key requirement
for  determining  eligibility.    Were  the  government  precluded  from
relying  upon  the  ESTA’s  electronic  certification  of  waiver,  it  would
be  impossible  for  DHS  to  implement  the  system  envisioned  by
Congress.  Vasconcelos fails to persuade us that the use of electronic
certification  of  waiver  such  as  the  one  at  issue  here  warrants
upending the statutory framework.

       Because  our  case  law  does  not  foreclose  the  use  of  electronic
waiver,  we  hold  that  an  ESTA  record  showing  that  a  petitioner
submitted an ESTA application and thereby certified that he waived
his right to a hearing is sufficient to establish waiver.  That does not
mean,  of  course,  that  an  ESTA  record  is  invariably  conclusive
evidence  of  waiver.    While  records  generated  by  public  officials  in
the  ordinary  course  of  their  duties  are  presumed  reliable,  that
presumption  may  be  rebutted  by  evidence  that  “the  sources  of
information  or  other  circumstances  indicate  a  lack  of
trustworthiness,”  or  by  evidence  that  contradicts  or  impeaches  the
record’s contents.  E.g., Felzcerek, 75 F.3d at 117 (quoting Fed. R. Evid.
803(8)).    Vasconcelos  gives  us  little  reason,  however,  to  doubt  the

                                      11
                                                                  No. 15‐1308




reliability of the ESTA record in this case.  Although he claims that
the government should not be permitted to rely on a “self‐serving”
computer  record,  Pet’r’s  Br.  at  11,  the  fact  that  the  record  supports
the government’s position is irrelevant to its reliability.

       Unable  to  undermine  the  ESTA  record  itself,  Vasconcelos
contends that even if he submitted an ESTA application in which he
waived his right to a hearing, he is not constrained by the strictures
of  the  VWP  because  he  did  not  gain  admission  to  the  country
pursuant to the program.  We recognize that Vasconcelos might not
be bound by his waiver if he did not receive the benefit of expedited
admission.    See  Gjerjaj,  691  F.3d  at  292  (“The  VWP  offers  aliens  the
benefit of expedited entry as a quid pro quo in exchange for a waiver
of  rights.”)  (internal  quotation  marks  omitted).    We  believe,
however,  that  the  agency’s  determination  that  he  entered  the
country  pursuant  to  the  program  based  upon  his  ESTA  application
is  supported  by  substantial  evidence.    The  ESTA  record  shows  that
Vasconcelos  submitted  an  application  approximately  two  months
before he was admitted on June 25, 2012, Vasconcelos affirmed that
he  was  able  to  gain  entry  to  the  country  with  a  “Portuguese
passport”  alone,  Admin.  R.  at  14,  and  the  I‐94  Arrival  Record
indicates  that  he  was  logged  upon  arrival  as  a  “Visa
Waiver/Tourist,” Admin. R. at 44.  

       Vasconcelos’s  efforts  to  undercut  the  agency’s  finding  do  not
convince  us  otherwise.    He  argues  that  his  ESTA  application  could
not  have  been  approved  because  it  is  missing  certain  requested
information,  including  a  foreign  address,  an  address  in  the  United
States where he would be residing, a phone number, and airline and
flight  information.    But  because  none  of  the  missing  information  is


                                      12
                                                                   No. 15‐1308




statutorily  required  to  determine  eligibility,  it  is  unclear  whether
approval  was  contingent  upon  its  inclusion,  and  we  cannot  say  on
the basis of these omissions that the application could not have been
approved.  Vasconcelos also surmises that his application in fact was
not  approved  because  the  ESTA  record  includes  the  notation
“Expired”  next  to  the  field  “Application  Status.”    Admin.  R.  at  3.     
That  notation,  however,  merely  reflects  that  on  the  date  on  which
the ESTA record was retrieved from DHS’s database (June 16, 2015),
more than two years had passed since Vasconcelos’s application had
been  approved.    See  Privacy  Act  of  1974;  Department  of  Homeland
Security, U.S. Customs and Border Protection – Electronic System for
Travel  Authorization  (ESTA),  Systems  of  Records,  73  Fed.  Reg.
32,720, 32,724 (June 10, 2008).

       Along  the  same  lines,  Vasconcelos  claims  that  he  could  not
have  participated  in  the  VWP  because  the  administrative  record
does not contain a copy of his passport and a round‐trip ticket, both
of which are, in his view, statutory prerequisites for participating in
the program.  But we have never required the government to retain
proof  that  a  petitioner  satisfied  each  of  the  statute’s  numerous
requirements  for  participation  at  the  time  of  entry.  Quite  the
opposite,  we  have  recognized  that  a  waiver  is  binding  on  a  person
who gains admission under the VWP even if they were ineligible to
participate in the program  in  the  first place.  See Shabaj, 602 F.3d at
105–06.  At any rate, the record shows that Vasconcelos had a valid,
unexpired passport at the time of entry, as the ESTA record includes
his  passport  information  and  he  confirmed  in  his  sworn  affidavit
that he was able to enter the country using a “Portuguese passport.” 
Admin.  R.  at  14.    And  although  the  record  does  not  indicate  that
Vasconcelos  had  a  round‐trip  ticket,  the  Secretary  has  waived  that

                                       13
                                                                   No. 15‐1308




requirement  for  participants  who,  like  him,  enter  the  country  by
land.  See 8 U.S.C. § 1187(a)(8); 8 C.F.R. § 217.2(c)(2).  

       Citing DHS regulations, Vasconcelos alternatively asserts that
he  could  not  have  participated  in  the  VWP  based  upon  his  ESTA
application  because,  as  a  person  arriving  by  land,  he  was  ineligible
to use the electronic system and was required to physically sign an I‐
94W when he crossed the border.  The provision on which he relies,
however, simply states that “[a]n applicant arriving at a land‐border
port‐of‐entry will be charged a fee . . . for issuance of Form I‐94W.” 
8 C.F.R. § 217.2(c)(2).  It does not prohibit applicants arriving by land
from  submitting  an  ESTA  application  beforehand  and  using  that
submission to satisfy the I‐94W requirement, which is precisely what
other  DHS  regulations  permit.  Frequently  Asked  Questions, 
https://esta.cbp.dhs.gov/esta/application.html?execution=e1s1. 

       Vasconcelos lastly relies on two portions of the administrative
record  which  he  believes  show  that  he  entered  the  country  using  a
visa, rather than as a visa waiver tourist.  He points first to the I‐94
Arrival Record and claims that only the I‐94W is used in connection
with  visa  waiver  entrants.    But  he  offers  no  support  for  this
contention,  and  the  I‐94  provides  that  “[t]his  form  must  be
completed  by  all  persons  except  U.S.  citizens,  returning  resident
aliens, aliens with immigrant visas, and Canadian Citizens visiting or
in transit.”3  It would appear, then, that DHS maintains an I‐94 and I‐
94W  for  persons  admitted  under  the  program,  so  there  is  nothing
unusual  about  the  presence  in  the  record  of  an  I‐94.    Indeed,

3
  U.S. Customs and Border Protection, Form I‐94W Nonimmigrant Visa Waiver
Arrival/Departure Record, available at
https://www.cbp.gov/sites/default/files/documents/%20I‐94W%20English%20%2811‐11
%29%20FINAL%20%28reference%20only%29.pdf (last visited October 26, 2016).

                                       14
                                                                No. 15‐1308




Vasconcelos’s  own  I‐94  Arrival  Record  contains  a  field  for  “Visa
Class”  and  indicates  that  he  was  admitted  as  a  “Visa
Waiver/Tourist.”    This  entry  would  be  nonsensical  if  VWP  entrants
were not or could not be assigned I‐94 records.  Cf. Mokarram v. Att’y
Gen.,  316  Fed.  App’x  949,  950–51  (11th  Cir.  2009)  (per  curiam)
(observing that the petitioner’s “I‐94 Departure Record” contained a
“WT”  notation,  indicating  that  he  had  been  admitted  under  the
VWP).  

       Vasconcelos  also  observes  that  he  was  provided  with  a  Form
I‐826  Notice  of  Rights  and  Request  for  Deposition,  which  states,
“You  have  a  right  to  a  hearing  before  the  Immigration  Court  to
determine  whether  you  may  remain  in  the  United  States.”    Admin.
R.  at  20.    By  supplying  him  with  this  form,  he  argues,  DHS
acknowledged that he had entered the country as a visitor entitled to
a  hearing,  and  not  under  the  VWP.    We  are  not  persuaded.    When
initiating  removal  proceedings,  the  DHS  is  required  by  statute  to
provide  an  alien  with  a  notice  of  rights,  including  the  right  to  a
hearing before an immigration officer.  8 U.S.C. § 1229; see Nolasco v.
Holder, 637 F.3d 159, 163–64 (2d Cir. 2011).  The fact that Vasconcelos
was provided with the standard notice of the right to a hearing does
not  mean  that  he  could  not  have  previously  waived  that  right  as  a
condition of entry under the VWP.  

       While  potential  irregularities  in  the  administrative  record
might  cause  a  reasonable  adjudicator  to  conclude  that  Vasconcelos
did  not  enter  the  country  pursuant  to  the  VWP  based  on  his  ESTA
application, we cannot say that any reasonable adjudicator would be
compelled to reach that conclusion.  Because DHS’s factual findings
are  supported  by  substantial  evidence,  they  are  determinative. 


                                      15
                                                             No. 15‐1308




Having  received  the  benefit  of  expedited  entry  in  exchange  for  a
promise of expedited removal, Vasconcelos is bound by the terms of
the program and is not entitled to a hearing.  See Gjerjaj, 691 F.3d at
292.

                            CONCLUSION

       For  the  foregoing  reasons,  and  finding  Vasconcelos’s
remaining arguments without merit, the petition is DENIED.




                                    16